861 F.2d 858
Nita PLAISANCE and Norman Plaisance, Plaintiffs-Appellants,v.ROMANDA SUE, INC., et al., Defendants-Appellees.
No. 88-3184

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Dec. 15, 1988.
Joseph J. Weigand, Jr. Weigand, Weigand & Meyer, Houma, La., for plaintiffs-appellants.
Robert N. Habans, Jr., Habans & Bologna, New Orleans, La., for Romanda Sue, Inc.
Steven W. Usdin, Wayne Lee, Stone, Pigman, Walther, Wittman & Hutchinson, New Orleans, La., for Phillips Petroleum Co.
Appeal from the United States District Court for the Eastern District of Louisiana;  Charles Schwartz, Jr., Judge.
Before GEE, WILLIAMS and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
Appellant complains generally of various claimed errors by the trial court.  We agree with the reasoning of its opinion, however;  and its findings of fact are not shown to be clearly erroneous--a demonstration not attempted by appellant.


2
Drachenberg v. Canal Barge Co., Inc., 571 F.2d 912 (5th Cir.1978), does not support appellant's contention that a mooring cleat which was part of another's dock should be considered part of ROMANDA SUE, where these were connected by a line only.  The marine arm in Drachenberg was firmly affixed to the vessel to such a degree as to have become an integral part of it, and was under common ownership with the vessel.  Indeed, Drachenberg itself cites Davis v. W. Bruns & Co., 476 F.2d 246 (5th Cir.1973), holding that a connection by guy wires was insufficient for such purposes.


3
AFFIRMED.